Citation Nr: 1416296	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  05-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Whether there is a valid appeal regarding the effective date assigned for a 100 percent disability rating for a respiratory disability, or the denial of a disability rating in excess of 60 percent for a respiratory disability, or the effective date for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant (the Veteran) is represented by: Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to March 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a Memorandum Decision of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from a June 2002 decision, issued nearly 12 years ago, which found that no revision was warranted in a March 22, 1979 rating decision regarding the non-adjudication of a claim of entitlement to service connection for a respiratory disability.  

The Veteran initiated an appeal of that decision, but was found by the RO not to have perfected the appeal following issuance of a statement of the case in July 2003.  

In a decision dated in May 2009, the Board adjudicated and granted the issue of whether an appeal had been timely perfected regarding a claim of clear and unmistakable error (CUE) in a March 22, 1979 rating decision.  Having so found, the Board then concluded that there was no CUE in the March 22, 1979 rating decision.  

The Veteran appealed the Board's decision to the Veterans Court.  In a Joint Motion for Partial Remand dated in March 2010, a designee of the VA Secretary and the Veteran's representative stipulated, in pertinent part that, in addition to the CUE issue, the Veteran had also "taken issue with the effective date of the assigned 100 percent rating for his pulmonary disease, and may have perfected an appeal of this issue" (see Joint Motion pages 4-6).  

The parties to the Joint Motion stipulated that the Board should have also addressed that issue.  The parties stipulated that the Board's decision as to two other issues adjudicated in May 2009 should not be disturbed.  

In a September 2010 decision, the Board addressed the issue of whether an appeal had been perfected regarding the effective date for the assignment of a 100 percent rating and denied the appeal.  In addition, the Board again found that an appeal had not been perfected as to whether the RO's failure to adjudicate entitlement to service connection for a respiratory disability in a March 22, 1979 rating decision constituted CUE, but found against the question of CUE in that decision.  

The Veteran appealed the Board's September 2010 decision to the Veterans Court a second time.

In a memorandum decision dated in June 2013, the Veterans Court affirmed the Board's denial of CUE in the March 22, 1979 rating decision, but vacated and remanded the issue of whether there is a valid appeal regarding the effective date assigned for a 100 percent disability rating for a respiratory disability.  

In essence, the Veterans Court held that the Board's discussion was "too narrow" and that the Board should also have considered whether the Veteran initiated or perfected and appeal as to a claim for an earlier effective date for TDIU or the denial of a rating in excess of 60 percent for the respiratory disability, to include the question of whether evidence submitted within various appeal periods constituted new and material evidence under 38 C.F.R. § 3.156(b) (2013).  

The Board does not commonly cite to an issue as it does above.  However, to address the Court's concern, the Board has characterized the issue on appeal accordingly.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  A valid notice of disagreement with the effective date for the assignment of a 100 percent disability rating for the service-connected respiratory disability was not received within one year of the June 2002 rating decision which granted the rating.  

2.  A valid notice of disagreement (NOD) with the effective date of assignment of TDIU was not received by VA within one year of the February 1999 rating decision which granted TDIU.  

3.  A valid notice of disagreement with the denial of a disability rating in excess of 60 percent for the service-connected respiratory disability was not received within one year of any decision which denied such a rating.  

4.  To the extent that evidence received within one year of the September 1998, February 2, 1999, February 24, 1999, April 1999, November 1999, April 2000, June 2002, and April 2003 decisions was new and material it did not substantiate a higher rating for the service-connected respiratory disability.


CONCLUSION OF LAW

The Board does not have jurisdiction to address the merits of the effective date assigned by the RO for a 100 percent rating for a respiratory disability, the effective date for the assignment of TDIU, or any denial of a rating in excess of 60 percent for a respiratory disability.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 20.200, 20.101(d) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case has become increasing elaborate.  While the scope of the issue on appeal has expanded substantially since certification of the appeal to the Board, the Veteran is essentially seeking an earlier effective date for the assignment of a 100 percent rating for his service-connected respiratory disability, which is currently effective from April 17, 1997 to September 29, 1997 and from September 21, 1999 to present.  A 60 percent rating is in effect during the interim period; however, a TDIU is also in effect during a portion of the interim, from November 13, 1997 to September 21, 1999.  This is the Veteran's fundamental contention.    

Consequently, the focus of the appeal is the period from September 29, 1997 to November 13, 1997, a period of one month and 13 days, during which the Veteran was compensated at a combined 60 percent rate.  The Board's determination that this date range is the focus of the appeal is consistent with written argument submitted by the Veteran's attorney in February 2014 (see letter dated February 27, 2014 at page 2).  The Board does not believe this is a narrowing of the issue but a reasonable review of the case, over time, in light of both the Court's Order, the JMR, and the written argument of the Veteran's attorney, over time.

While the Veteran has, at times, asserted entitlement to a much earlier effective date for the 100 percent rating than April 17, 1997, those assertions were inextricably based on a claim that there was CUE in a March 22, 1979 rating decision.  That matter is no longer part of the appeal.  The Board finding on that claim was affirmed by the Veteran's Court.      

The Board acknowledges the argument of the Veteran's attorney in the February 2014 correspondence that there is a discrepancy in an October 2004 rating guide sheet as to the disability rating actually assigned for the respiratory disability from April 17, 1997 to September 21, 1999.  While a June 2002 rating decision specifically granted a 100 percent rating from April 17, 1997 to September 29, 1997 and a 60 percent rating from September 29, 1997 to September 21, 1999, and the June 13, 2002 award letter confirms that the Veteran was being paid at the increased rate, the October 2004 guide sheet lists a 60 percent rating in effect from April 17, 1997 to September 21, 1999.  However, no pertinent rating action was undertaken during this interval and the Board finds that the October 2004 reference is in error.  If there had been a reduction, the RO would have issued a rating decision reflecting the reduction, and there would also likely have been some effort to recover any overpayment that would naturally have resulted.  

The Board also notes that the most recent June 2009 rating guide sheet reflects that a 100 percent rating is in effect from April 17, 1997 to September 29, 1997, corresponding to the June 2002 grant.  The error in the October 2004 guide sheet would appear to have been corrected.

Turning to the matter at hand, in the June 2013 memorandum decision, the Veterans Court held that, in its September 2010 decision, the Board focused too narrowly on whether an appeal had been perfected as to the effective date for the assignment of a 100 percent rating for the respiratory disability, and should also have considered whether the Veteran initiated or perfected an appeal as to a claim for an earlier effective date for TDIU and/or a 100 percent schedular evaluation (see memorandum decision page 14).  

In addition, the Veterans Court held that the Board's discussion should have accounted for submissions of the Veteran in 2000, 2002, and 2003 as to whether such submissions initiated or perfected an appeal of rating decisions which continued a 60 percent rating for a respiratory disability, and/or whether evidence submitted by the Veteran during this period constituted new and material evidence under 38 C.F.R. § 3.156(b).  

The Board will accordingly address the evidence focusing on these points.  

As noted above, there is no longer any appeal as to the failure to adjudicate entitlement to service connection for a respiratory disability in prior decisions (the CUE claims).  

The Board's discussion begins with the decision to grant service connection for the respiratory disability:  

A "notice of disagreement" or "NOD" is defined as a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  

While it is generally acceptable for a claimant to enter a vague or general notice of disagreement, such as when a claimant expresses total disagreement with a decision, or disagreement with the whole decision, and then later refine the scope of disagreement, there must at least be a reasonable identification of the decision or determination at issue, an expression of dissatisfaction or disagreement, and an expression of the intent to appeal.  See Ledford v. West, 136 F.3d 776 (Fed.Cir.1998) (while the legal reasons supporting a challenge need not appear in the NOD, an NOD must indicate disagreement with a specific determination), Collaro v. West, 136 F.3d 1304 (Fed.Cir.1998) (claimant may file a vague NOD and at a later time refine the issue), Buckley v. West, 12 Vet. App. 76, 82-83 (1998)(NOD expressing "total disagreement" raised several issues on appeal), Jarvis v. West, 12 Vet. App. 559 (1999) (expressed intent to appeal effective date did not extend appeal to the issue of disability rating).  

In a decision dated September 30, 1998 the RO granted service connection for a respiratory disability characterized as "moderately severe airflow obstruction, asthmatic component due to welding exposures" and assigned a 60 percent rating, effective April 17, 1997.  

On October 8, 1998, the RO received a VA FORM 21-8940, application for increased compensation based on unemployability.  The Veteran at that time indicated that he had become disabled from work as of November 12, 1997 and that his employment terminated on August 13, 1998.  

The RO granted the claim.

The RO granted TDIU in a February 2, 1999 rating with an effective date of August 14, 1998, corresponding to the last date of employment, August 13, 1998.
  
Another application for unemployability was received by the RO on February 9, 1999 (dated January 20, 1999).  

The RO issued a rating decision on February 24, 1999 confirming the grant of benefits for individual unemployability.  

Although received within 1 year of the September 1998 rating decision which granted service connection for a respiratory disability and assigned an initial rating, the October 1998 and January 1999 correspondence cannot reasonably be construed as a notice of disagreement with the 60 percent rating assigned because it does not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  

Further, it does not refer either specifically or generally to the September 1998 decision, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  The October 1998 and January 1999 correspondence addresses a specific request for a TDIU rating based on a change in employment circumstances post-dating the grant of service connection and assignment of a 60 percent rating for the respiratory disability.  

It goes without saying that this correspondence cannot reasonably be construed as a "notice of disagreement" with the assignment of a 100 percent rating for the respiratory disability, as such a rating was not assigned.  It also cannot reasonably be construed as a notice of disagreement with respect to the effective date for TDIU as there had yet been no decision regarding that issue.  It does not provide a basis for a higher rating under 38 C.F.R. § 3.156(b) as it does not establish that a higher rating should have been assigned in the September 1998 decision. 

The January 20, 1999 application, although not received until February 9, 1999 cannot be reasonably be construed as a notice of disagreement with any aspect of the February 1999 rating decision.  

In this regard, it is important for the parties in this case to understand that, notwithstanding the lack of reference to an appeal, it would appear, based on the completion date and a review of the evidence in detail by the undersigned, that the Veteran had not received the February 1999 decision at the time he completed the second application.  This is not an NOD.

On March 9, 1999, the RO received from the Veteran's representative correspondence asserting that the Veteran's unemployability actually began in November 1997 and requesting an earlier effective date of November 1997 for the grant of TDIU benefits. 

The RO granted the request.

In an April 1999 rating decision, the RO acknowledged this request and assigned the requested earlier effective date of November 13, 1997 for TDIU, as requested, thus resolving the issue, in its totality. 

Although received within 1 year of the September 1998 decision, the March 1999 correspondence cannot reasonably be construed as a notice of disagreement with the September 1998 decision, as it does not identify an adjudicative determination by the agency of original jurisdiction made in that decision and a desire to contest the result.  It does not refer either specifically or generally to the September 1998 decision.  Rather, it specifically identified the effective date for TDIU (granted in a separate rating decision) as the issue.  

Moreover, this correspondence cannot reasonably be interpreted as requesting any earlier effective date for TDIU than the November 1997 date specifically requested therein.  The Veteran has provided the dated requested, and it has been granted.     

Simply stated, the RO is giving the Veteran what he wants.  There is no factual ambiguity. 

The request from the representative was not general but specific as to a November 1997 effective date.  The matter was resolved by the RO's grant of the specific benefit sought, totally.  In addition, this correspondence cannot reasonably be construed as a notice of disagreement with the assignment of a 100 percent rating for the respiratory disability, as such a rating was not assigned.  It does not provide a basis for a higher rating under 38 C.F.R. § 3.156(b) as it does not establish that a higher rating should have been assigned in the September 1998 decision or that an effective for TDIU earlier than November 13, 1997 should have been assigned in the February 24, 1999 decision.  

On July 22, 1999, the RO received a document from the Veteran's representative reporting that the Veteran had sustained a leg fracture and requesting service connection for osteoporosis and for gastrointestinal reflux secondary to steroid therapy for his lung condition.  

Again, although received within 1 year of the September 1998 decision, the February 2, 1999 and February 24, 1999 decisions, and the April 1999 decision, this correspondence cannot reasonably be construed as a notice of disagreement with respect to any of those decisions as it does not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  It does not refer either specifically or generally to any decision, and it does not express intent to appeal or contest the result of any RO determination.  Rather, it specifically identified the intent to file new claims for secondary service connection.  It is clear and factual unambiguous.   

This correspondence also cannot reasonably be construed as a notice of disagreement with the assignment of a 100 percent rating for the respiratory disability, as such a rating had not been assigned.  It does not provide a basis for a higher rating under 38 C.F.R. § 3.156(b) as it does not establish that a higher rating should have been assigned in the September 1998 decision, or that an effective for TDIU earlier than November 13, 1997 should have been assigned in the February 24, 1999 or August 1999 decisions.

Evidence received in August 1999 also included the results of pulmonary function tests conducted in August 1999.  In addition, the Veteran underwent a VA respiratory examination on September 27, 1999.  

In a November 15, 1999 rating decision, the RO considered this new evidence and denied an increased evaluation for the respiratory disability, continuing the 60 percent disability rating.  

Although received within 1 year of the September 1998, February 1999, and April 1999 decisions, the August 1999 pulmonary function test results cannot reasonably be construed as a notice of disagreement as they do not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  They do not refer either specifically or generally to the September 1998, February 2, 1999, February 24, 1999, or April 1999 decision, or to any decision, and they do not express an intent to appeal or contest the result of any RO determination.  

While the August 1999 pulmonary function test and September 1999 VA examination report constitute new and material evidence regarding the evaluation for the respiratory disability, as found by the RO, this evidence does not support a rating in excess of 60 percent based on the rating criteria.  Therefore, although this evidence may be applied retroactively to the September 1998 rating decision, it does not support a higher initial rating for the respiratory disability in excess of 60 percent.  

Moreover, it does not support the assignment of an earlier effective date for TDIU or the assignment of a 100 percent disability, which was not assigned in that decision.  

On February 29, 2000, the RO received from the Veteran's representative a statement explaining that the Veteran "has been treated with high doses of steroid medications for several years.  In 1997 while in Reno he started developing steroid related complications.  He feels his treatment with the steroids should have made him eligible for a higher rating in his disability.  He requests that his records be re evaluated for an increased rating from 17 April 79 to 14 Aug 98 when his IU was granted re: asthma."  

The Board here acknowledges the specific finding of the Veterans Court that the Board did not previously discuss whether the Veteran's assertion that his treatment with steroids should entitle him to a higher disability evaluation.

The Board notes that the February 2000 correspondence was not received within 1 year of the September 1998 decision which granted service connection and assigned an initial rating for the respiratory disability.  Thus, with respect to that decision, the Veteran's representative filed a freestanding request for an earlier effective date, which is not a legally cognizable claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  

Although received within 1 year of the February 1999 rating decisions and the April 1999 rating decisions addressing TDIU, the February 2000 document cannot reasonably be construed as a notice of disagreement with respect to those decisions as it does not identify an adjudicative determination by the agency of original jurisdiction made in those decisions and a desire to contest the result.  It does not refer either specifically or generally to those decisions, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  It specifically refers to an increased rating.  

Moreover, it cannot reasonably be construed as a notice of disagreement as to the assignment of a 100 percent disability, which was not assigned in that decision.  It does not provide a basis for a higher rating under 38 C.F.R. § 3.156(b) as it does not establish that an effective for TDIU earlier than November 13, 1997 should have been assigned in the February or April 1999 decisions.

Regarding the November 1999 rating decision, which denied an increased rating for the respiratory disability (higher than 60 percent) based on a claim received at the RO on July 22, 1999, while the February 2000 document was received within 1 year of that decision, it does not identify an adjudicative determination by the agency of original jurisdiction made in that decision and a desire to contest the result.  It does not refer either specifically or generally to the November 1999 decision, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  Rather, it is clearly phrased in terms of an increased rating claim.

More importantly, the specific benefit sought in the February 2000 correspondence is either not legally obtainable, i.e. a freestanding claim for an earlier effective date for the period from April 17, 1979 to July 23, 1998 (one year prior to the date of receipt of the claim which resulted in the November 1999 rating decision) or has already been granted, i.e., compensation at the total rating, either through a disability rating or TDIU, from July 23, 1998 to August 14, 1998.  

The Board notes that the representative incorrectly reported the effective date for TDIU as August 14, 1998.  It is in fact November 13, 1997 and was at the time of this correspondence.  

Thus, even if this had been interpreted as a notice of disagreement with the November 1999 rating decision, the specific benefit requested in this correspondence had either already been granted or was not legally obtainable.  

The RO properly construed the February 2000 correspondence by its own terms as an increased rating claim for the respiratory disability.  In an April 6, 2000 rating decision the RO denied the claim, responding the Veteran's most recent new claim in a timely manner (many times granting the claim, as noted above, and in this case denying the claim).  Thus, to the extent this correspondence constitutes new and material evidence, it does not substantiate a higher rating.

In a document dated May 5, 2000 the Veteran's representative stated as follows: "Attached is a copy of case docket number 90-50 407 in support of veteran's claim for increased rating due to steroid therapy for his asthma from 4-17-79 to 8-14-98.  Please re-evaluate.  Thanks[.]  The veteran feels that he should be entitled to a 100% rating from date of s/c due to the heavy doses of steroids that were prescribed for his respiratory problems."  

Although received within 1 year of both the November 1999 and April 2000 decisions, the May 2000 correspondence cannot reasonably be construed as a notice of disagreement with those decisions as it does not identify an adjudicative determination by the agency of original jurisdiction made in those decisions and a desire to contest the result.  It does not refer either specifically or generally to the November 1999 or April 2000 decisions, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  Indeed, the expressed claim of entitlement to a 100 percent rating from the date of service connection reiterates a claim that, as discussed above, cannot be granted under VA law as it is a freestanding claim for an earlier effective date for the grant of service connection.  It cannot reasonably be construed as a notice of disagreement as to the assignment of a 100 percent disability, which was not assigned in that decision.  It cannot reasonably be construed as a notice of disagreement as to the assignment of an earlier effective date for TDIU as it was not received within 1 year of an RO determination regarding the effective date for TDIU, the most recent of which was April 1999.  It does not provide a basis for a higher rating under 38 C.F.R. § 3.156(b) as it does not establish that a higher rating should have been assigned in the November 1999 or April 2000 decisions.

Accompanying the May 2000 document is a copy of an April 1998 Board decision with the docket number referred to by the representative.  This decision addresses an appeal of an unrelated Veteran.  The Board notes that Board decisions are not precedential and are determined based on the specific facts of each case.  This evidence is therefore irrelevant to the Veteran's case.  However, this raises a larger point regarding this appeal:  The Veteran has been represented either by attorneys or by an accredited service representative throughout the period since the grant of service connection for the respiratory disability.  By submitting the April 1998 Board decision, the representative clearly demonstrated that he understood the concept of an appeal to the Board, as while as how to file an NOD.  However, he did not express any intent to appeal any determination in the Veteran's case and did not use terminology that could reasonably be construed as intending to file an appeal.  

In this case, the Court suggests that the Board's discussion was "unduly narrow", and that it must focus on, it appears, all documents in this case to determine if a valid NOD has been filed in the case, at some point, regarding some of the many rating actions in this case or, it appears, whether "the evidence submitted may have left any such claim for an earlier effective date for TDIU or 100% disability rating pending under 38 C.F.R. § 3.156(b)."

With respect, the Board believes in making this highly multifaceted finding in light of the fact that there are many rating actions in the case and many statements and records filed by the Veteran and his representative at different times during this period (as noted above and below), the Board must assiduously look at the case as a whole, and importantly, the actions, and capabilities, of both the Veteran (who clearly appears to have a great understanding of the VA appeals process and is a seasoned advocate of his case) and his representative at this critical time, who is also clearly highly skilled, leading to multiple grants of the claim by the RO.

Simple stated, in light of the record, the Board makes the following finding of fact: both the Veteran and his representative at the time in question time knew how to file an NOD and/or an earlier effective date for TDIU or 100% (in fact they had already filed such a specific successful claim:  On March 9, 1999, the RO received from the Veteran's representative correspondence asserting that the Veteran's unemployability actually began in November 1997 and requesting an earlier effective date of November 1997 for the grant of TDIU benefits [the RO granted the request]) and failed to do so, instead filing other specific well-reasoned claims that clearly indicate they were well aware of VA law.  

Also received by the RO on June 5, 2000 is a copy of the November 15, 1999 rating decision and a letter dated June 2, 2000, signed by the Veteran and his spouse.  In the June 2, 2000 letter, received on June 5, 2000, the Veteran stated that he was requesting "an increased rating from 60% to 100% due to steroid use, and all applicable back pay, retroactive from April 17, 1997 to December 31, 1997.  And also, 100% total medical disability rating, in lieu of 100% unemployability, from the present on, due to continued steroid use, for treatment of my service connected pulmonary condition."  

Although received within 1 year of the November 1999 and April 2000 decisions, which denied a 100 percent rating for the respiratory disability, the June 2000 correspondence cannot reasonably be construed as a notice of disagreement with either decision because it does not identify an adjudicative determination by the agency of original jurisdiction made in those decisions and a desire to contest the result.  It does not refer either specifically or generally to the November 1999 or April 2000 decision, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  Rather, it specifically expresses the intent to file a claim for an increased rating with retroactive application.  It cannot reasonably be construed as a notice of disagreement with respect to the grant of a 100 percent rating for the service-connected respiratory disability, as such was not assigned.  It comes more than 1 year after the April 1999 rating decision which established an effective date for TDIU.  It does not provide a basis for a higher rating under 38 C.F.R. § 3.156(b) as it does not establish that a higher rating should have been assigned in the November 1999 or April 2000 decisions.  Moreover, it is not new and material evidence as it is reiterates assertions previously made.  

In a document received on June 26, 2000, the Veteran's representative stated as follows:  "The veteran wishes to claim s/c for his recently repaired hernia as secondary to his steroid usage.  He also wishes to claim s/c for a heart condition as secondary to his s/c asthma and steroid usage.  He has been treated at VAMC Roseburg.  See attch'd 3 pgs of med recs for evaluation."  

Also submitted on June 26, 2000 are two pages of VA treatment records referring to a surgical procedure for treatment of a hernia and a single page of electrocardiograph tracings.  He submitted another treatment record on June 27, 2000 and 9 more pages of treatment records on August 11, 2000.  

Although received within 1 year of the November 1999 and April 2000 decisions, this correspondence cannot reasonably be construed as a notice of disagreement with either decision because it does not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  It does not refer either specifically or generally to the November 1999 or April 2000 decision, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  It is explicitly a claim for service connection.  It cannot reasonably be construed as a notice of disagreement with respect to the grant of a 100 percent rating for the service-connected respiratory disability, as such was not assigned.  It comes more than 1 year after the April 1999 rating decision which established an effective date for TDIU.  It does not provide a basis for a higher rating under 38 C.F.R. § 3.156(b) as it does not establish that a higher rating should have been assigned in the November 1999 or April 2000 decision.  Moreover, the medical records are not new and material evidence regarding the disability rating for the respiratory disability as they are not relevant to that issue.

The "development letter" referred to in the joint motion is a letter dated November 2, 2000 which acknowledges receipt of the claim for reopened compensation and indicates that the Veteran filed a claim for service connection for heart and hernia conditions and for an earlier effective date for his 100 percent rating.  This has no effect as to initiating or perfecting an appeal of any decision.  

On November 7, 2000, the RO received from the Veteran a statement requesting service connection for the following disabilities as secondary to his medication for his service connected disability:  "[1] Chronic Obstructive Pulmonary Disease (Drug-Induced Pulmonary Pneumonits DC 6829) [2] Heart Problem [3] Diaphramatic Hernia [4] umbilica Hernia [5] Stomach Problem also request SC for Asbestosis"  He also requested increased evaluations for his service connected disabilities involving his ankle, gastroesophageal reflux, and "asthma due to high dose corticosteroids."  

Although received within 1 year of the November 1999 and April 2000 decisions, the November 2000 correspondence cannot reasonably be construed as a notice of disagreement because it does not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  It does not refer either specifically or generally to the November 1999 or April 2000 decisions, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  It does not refer to any decision and does not express the intent to appeal any decision.  It is explicitly a claim for service connection for additional disabilities.  It cannot reasonably be construed as a notice of disagreement with respect to the grant of a 100 percent rating for the service-connected respiratory disability, as such was not assigned.  It comes more than 1 year after the April 1999 rating decision which established an effective date for TDIU.  It does not provide a basis for a higher rating under 38 C.F.R. § 3.156(b) as it does not establish that a higher rating should have been assigned in the November 1999 or April 2000 decisions.  Although competent evidence, it is not new and material evidence regarding the November 1999 and April 2000 decisions as it reiterates descriptions of symptoms previously considered.  

On April 13, 2001, the RO received a letter from the Veteran in which he asserted that there was clear and unmistakable error in the 1979 rating decision.  The Veteran also submitted duplicate medical records.  He referred to the chest X-ray of November 1978, and said he was not told of the results of the X-ray and that a physician years later told him that if he was examined further his asthma would have been reversible.  

A VA Form 21-4138 dated July 10, 2001 and received on July 20, 2001 states, in pertinent part, "I am not requesting an increase in my moderately severe airflow obstruction, asthmatic component, due to welding exposure, or gastroesophageal reflux disease.  I am asking you to recognize that the steroid use has caused all my conditions to worsen as I take steroids everyday."  

Of record is a Report of Contact dated August 10, 2001 pursuant to a telephone conversation between a VA employee and the Veteran.  This documents that the Veteran inquired as to why corrections were made to his a December 2000 examination, that he did not want another examination but wanted to ensure that the addendum to his examination was considered in his claim.  The document also states "[h]e spoke of a Clear and Unmistakable error made on his claim."  

The Board finds this provides yet more factual evidence that the Veteran was a fearless advocate of his case, clearly understanding and advocating for his benefits, with an understanding of VA law.  There is every indication in this record that had the Veteran intended to file either an NOD or another effective date claim for TDIU (one was already granted, as noted above) that he would not have followed-up on this request immediately, as he did with other claims he did not believe the RO were addressing, in a timely manner.  His actions in this case provide evidence against the claim.  To now, years later, suggest this is the case based on a sympathetic reading of his statements is not consistent with the facts of this case.        

The April 2001, July 2001, and August 2001 correspondence and additional clinical evidence added to the claims file in April 2002 cannot reasonably be construed as a notice of disagreement or new and material evidence pursuant to 38 C.F.R. § 3.156(b) on any matter because it was not received within 1 year of a rating decision.  

Also highly significant regarding any ambiguities in the Veteran's assertions up until this point, the July 2001 correspondence, as well as similar correspondence received on November 13, 2001, clearly indicates that the Veteran was not seeking an increased rating for his respiratory disability.  This is probative factual evidence that he was not intending to appeal any denial of a rating in excess of 60 percent for the service-connected respiratory disability.  

This point is further supported by a letter dated June 25, 2001, received at the RO on June 14, 2002, which specifies the Veteran's intent.  He reported:

I did not [emphasis in original] request an increase for my SC COPD/Asthma, it is basically the same as it has been for years, I only requested an increase due to the 'oral steroid treatment' for my SC pulmonary conditions, on a secondary basis.  

This clearly implies, heavily, with little room for ambiguity, that the Veteran was seeking service connection for a separate condition and was not seeking (therefore not intending to appeal) a higher rating for the service-connected respiratory disability.  While it might have been more advisable for the Veteran to seek an increase than a separately service-connected disability, it is his intent that is significant, not whether his actions were in his best interest.  In this regard, the Board must find that, overall the Veteran did an exceptional job advocating with the RO for his benefits. 

For example:  In a June 2002 rating decision, the RO assigned staged ratings of 100 percent from April 17, 1997 to September 29, 1997, 60 percent from September 29, 1997 to September 21, 1999, and 100 percent from September 21, 1999 to present for moderately severe airflow obstruction, asthmatic component due to welding exposure, notwithstanding the fact that the Veteran had a history of smoking. 

Between June 13and June 19, 2002 the RO received several statements from the Veteran.  Regarding the June 2001 correspondence, received at the Board in June 2002, while the Veteran discussed his respiratory symptoms and the assigned ratings, in addition to his statement that he was not seeking a higher rating, he also stated that he did not want service connection for chronic obstructive pulmonary disease and mentioned his contention that there had been CUE based on the November 1978 X-ray report.  

Although received within 1 year of the June 2002 rating decision, this document cannot reasonably be construed as a notice of disagreement as to the effective date of the assigned 100 percent rating for his respiratory disease because it does not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  It does not refer either specifically or generally to the June 2002 decision, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  It was explicitly an assertion of CUE in a much earlier rating decision.  To the extent it is relevant to the effective date for the 100 percent rating, it is based on a claim of CUE, which has been separately denied by the Board.  It does not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(b) as it does not establish that an earlier effective date should have been assigned in the June 2002 decision.

In a VA Form 21-4138, dated by the Veteran as June 13, 2002 and date stamped as received by the RO on June 14, 2002, the Veteran referred to the June 4, 2002 rating decision, addressing the issues by the number listed for the issues in the decision.  As to number 1 (the issue as to the increased rating for his respiratory (asthmatic) condition), the Veteran made no specific reference.  He referred to a respiratory disability and did not mention the date assigned for any disability rating.  He did refer to issue number 8 of the decision, which had to do with his assertion of CUE in the 1979 decision.  He stated that he wanted to appeal that issue.  

Although received within 1 year of the June 2002 decision, this document cannot reasonably be construed as a notice of disagreement as to the effective date of the assigned 100 percent rating for his respiratory disability.  While it does identify an adjudicative determination by the agency of original jurisdiction, in specifying other issues addressed in that decision, but not mentioning the effective date for the 100 percent rating, it does not meet the criteria for a notice of disagreement of the effective date.  It does not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(b) as it does not establish that an earlier effective date should have been assigned in the June 2002 decision.

In a Fax dated June 14, 2002 at 1:03 PM the Veteran stated that he wanted to "bring to the VA's attention & clear up some things that have been done either from mis information, error, negligence or all, by others who had represented me in the past."  The Veteran noted that he was informed of a preliminary rating decision dated June 4, 2002 and wanted to help VA correct and clarify anything in the decision before it is completed and becomes final.  He referred to the Form 21-4138 just described.  Notably, the Veteran did not disagree with the effective date assigned for the ratings for his respiratory disability in the June 4, 2002 decision.  His statements in that Fax refer to other matters which he wanted to help VA correct.  

Although received within 1 year of the June 2002 decision, this Fax cannot reasonably construed as a notice of disagreement as to the 100 percent rating assigned for a respiratory disability as it does not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  It does not refer either specifically or generally to the June 2002 decision, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  It does not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(b) as it does not establish that an earlier effective date should have been assigned in the June 2002 decision. 

In a statement dated June 15, 2002 and received by VA on June 19, 2002, the Veteran again referred to his CUE claim.  Referring to a July 1998 letter from Dr. Blackmon and his CUE claim, the Veteran stated "We then at first thought that Dr. Blackmon had seen the 1978 C&P finding, but was later informed by his office that he never received it at all.  I would like the VA to help me, would it be better to claim this as an earlier effective date for my SC disability?"  

In this regard, it is important for the Veteran to understand that the undersigned has carefully reviewed this particular statement.  In this statement there is no mention of the effective date for the 100 percent rating.  The letter merely refers to his attempt to achieve an effective date prior to 1980 for the grant of service connection, which is not legally obtainable.  Although received within 1 year of the June 2002 decision, this statement cannot reasonably be construed as a notice of disagreement with the effective date assigned for the 100 percent rating.  It does not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  It does not refer either specifically or generally to the June 2002 decision, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  It does not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(b) as it does not establish that an earlier effective date should have been assigned in the June 2002 decision.  

To the extent it is relevant to the effective date for the 100 percent rating, it is based on a claim of CUE, this issue was addressed, which has been denied by the Board, and which decision has been affirmed by the Court. 

On November 22, 2002, the RO received another letter from the Veteran.  The Veteran stated that he disagreed with some issues in the June 2002 rating decision.  He referred to his time in service, the 1998 letter from Dr. Blackmon with respect to the November 1978 X-ray report, and whether or not one of his respiratory disabilities caused another respiratory disability.  

Although received within 1 year of the June 2002 decision, this document cannot reasonably be construed as a notice of disagreement as to assignment of the effective date of a 100 percent rating for a respiratory disability as it does not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  It does not refer either specifically or generally to the June 2002 decision, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  The Veteran's references to dates are cognizable only with regard to his CUE claim.  It does not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(b) as it does not establish that an earlier effective date should have been assigned in the June 2002 decision.

In correspondence received on December 9, 2002 the Veteran referred to rating decisions from 1998 and 1999 and referred to different diagnoses for his respiratory disability.  While the Veteran specifically referred to the June 2002 rating decision, recounted the rating history of his respiratory disability, and noted the effective date for service connection, he made no assertion that an earlier effective date was warranted.  He cited 38 C.F.R. § 3.344(a), (b) which cover stabilization of disability ratings.  He asserted that asbestosis should be considered service connected.  

Even given the most sympathetic reading, this document does not convey an assertion that an earlier effective date for the 100 percent rating is warranted.  Although received within 1 year of the June 2002 decision, it cannot reasonably be construed as a notice of disagreement with the effective date assigned in the June 2002 decision as it does not identify this issue or a desire to contest the result.  It does not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(b) as it does not establish that an earlier effective date should have been assigned in the June 2002 decision.

Documents received in February 2003 and a Report of Contact dated in February 2003 refer only to different diagnoses for his respiratory disability.  The Report of Contact indicates that the Veteran was concerned with what he referred to as the permanent and total status being taken away.  

Although received within 1 year of the June 2002 decision, these documents cannot reasonably be construed as a notice of disagreement as to the assignment of a 100 percent disability rating as they do not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  They do not refer either specifically or generally to the June 2002 decision, or to any decision, and do not express an intent to appeal or contest the result of any RO determination.  They do not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(b) as they do not establish that an earlier effective date should have been assigned in the June 2002 decision.

Of record is a VA examination report dated in March 2003.  Although received within 1 year of the June 2002 rating decision, this report does not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(b) as it does not establish that an earlier effective date should have been assigned in the June 2002 decision.  It provides current findings for the Veteran's respiratory disability and his claim of entitlement to service connection for asbestosis.  Indeed, the report and a supplemental X-ray report do not support a diagnosis of asbestosis.  The X-ray was read as normal.  Notwithstanding the fact that the RO granted service connection for asbestosis (date of claim June 5, 2000), the March 2003 VA examination report does not provide a basis to assign an earlier effective date for the service-connected respiratory disability.  

In an April 2003 decision, the RO granted service connection for asbestosis and explained that the Veteran was already being compensated at a 100 percent rate for pulmonary disability.  The dates assigned for the pulmonary disability remained the same.  The RO explained that the Veteran was incorrect in his assertion that VA had dropped his "permanent and total" rating, explaining that the records continued to show that he was permanently and totally disabled due to service connected disabilities.  

On April 7, 2003 the RO received a statement from the Veteran written in March 2003, prior to the April 2003 decision, in which he contested the March 2003 examination findings.  He referred to different diagnoses for his respiratory disability but made no reference to the effective date for the 100 percent rating.  He attached duplicate copies of medical records previously considered.  

Although received within 1 year of the June 2002 and April 2003 decisions, this document cannot reasonably be construed as a notice of disagreement as to the assignment of a 100 percent disability rating as it does not identify an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  It does not refer either specifically or generally to the June 2002 or April 2003 decision, or to any decision, and it does not express an intent to appeal or contest the result of any RO determination.  It does not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(b) as it does not establish that an earlier effective date should have been assigned in the June 2002 or April 2003 decision.

On July 30, 2003 the RO mailed a statement of the case to the Veteran and his representative which addressed his assertion of CUE in the 1979 decision.  

In September 2003, the Veteran submitted a fax to the RO on which he made reference to the July 2003 statement of the case.  The Veteran stated "I have not sent you a notice of disagreement in the recent past."  He also noted "I will file an Appeal with the BVA in the near future, on the matters that I do contest and are at the appropriate stage for Appeal."  

This one statement, beyond any other, is highly critical to this case in the understanding of the Veteran's intent at this time, regarding the sole issue before the Board at this time.

This statement provides highly probative evidence against construction of the Veteran's prior submissions as "notices of disagreement".  The Veteran has clearly demonstrated that he understands what an appeal is and what a notice of disagreement is.  While he expressed his intent to file an appeal in the future, this clearly implies that he has not done so yet.   

On April 14, 2004 the RO received a statement from the Veteran, on a VA FORM 9 with an attached affidavit, in which he stated that he wanted to appeal two issues as follows:  

1.  Whether denial of service connection for a heart condition secondary to service connected respiratory condition was erroneous.  

2.  Whether the rating officer erred in not granting a 30% rating for the service connected asbestosis rather than combining it with the COPD/Asthma which is currently rated 100% permanent and total.  

These documents cannot reasonably be construed as a notice of disagreement with the effective date of the 100 percent rating assigned for a respiratory disability.  They were not received within 1 year of any rating decision addressing the effective date for the service-connected respiratory disability and they provide argument in favor of a separate rating for asbestosis.  Had this been granted, it would in no way impact the effective date for the 100 percent rating.  

Following issuance of a statement of the case with regard to the two claims of CUE, the RO received a VA Form 9 on February 11, 2005.  Also of record is an unsigned copy of the same VA Form 9 which references an attached narrative.  In that attached narrative the Veteran refers to cardiac treatment and asbestosis, but makes no reference to the effective date of assignment of a 100 percent rating for a respiratory disability.  These documents cannot reasonably be construed as a notice of disagreement or new and material evidence as they come more than 1 year after any pertinent rating decision.  

Two Fax's were received from the Veteran on October 21, 2005 neither of which refers to the effective date of assignment of a 100 percent rating for a respiratory disability.  Records from the Social Security Administration were also received which, to the degree pertinent to the issue, were duplicates of records already in the claims file.  This evidence was not received within 1 year of any decision establishing an effective date for the 100 percent rating for the service-connected respiratory disability.  

On November 26, 2007, the RO received a letter dated November 9, 2007 from the Veteran's representative at the time, "D.C.", Attorney-at-Law.  In that letter his representative stated "[t]his letter is a request to continue the "reopened disability claim for and "earlier effective date for your 100% disability rating" as referenced in the Department of Veterans Affairs' letter dated November 2, 2000.  [The Veteran] wishes to pursue this claim immediately."  

By the explicit language of the letter, it is a claim for an effective date prior to 1980 for grant of a 100 percent disability rating for a respiratory disability.  

As the earliest effective date legally possible based on this letter would be November 2006, the letter seeks benefits that are not available as a matter of law.  Rudd, 20 Vet. App. at 300.  The letter is not a cognizable claim for an earlier effective date for a grant of any benefit.  It also cannot reasonably be construed as a valid notice of disagreement with any rating decision or as new and material evidence as it was not received within 1 year of any decision establishing the effective date for the 100 percent rating for the service-connected respiratory disability.  

In a letter dated November 9, 2007, Mr. C. asked that an appeal as to "whether the decision to not consider service connection for a respiratory condition on the rating dated March 22, 1979, was clearly and unmistakably erroneous, filed on April 14, 2004, be forwarded to the Board of Veterans' Appeals immediately without further delay."  In a letter received April 7, 2007 and dated April 3, 2008, Mr. C. asked for an update as to the CUE issue.  These documents cannot reasonably be construed as a notice of disagreement or new and material evidence as they were not received within 1 year of any decision establishing the effective date for the 100 percent rating for the service-connected respiratory disability.  

In sum, there has been no valid notice of disagreement regarding any decision denying a rating in excess of 60 percent for the service-connected respiratory disability, or granting a 100 percent rating for the service-connected respiratory disability or assigning an effective date for the grant, or granting TDIU or assigning an effective date for the grant.  

As there has been no notice of disagreement, there could legally be no valid substantive appeal with respect to those issues.  

In light of these findings, the Board concludes that it does not have jurisdiction to address questions of fact or law as to these matters.  The Veteran has done an remarkable job representing himself before the VA but it is important for him to understand that, at some point, a case must end so that other Veterans cases may be addressed by the VA in a timely manner.  In this regard, it is again important to note that the Veteran in this case made a series of claims to the RO which were regularly granted, leading to the 100% evaluation the Veteran now has, effective, based on the Veteran's own request, on a dated chosen, in writing, by the Veteran's own representative nearly 15 years ago:  On March 9, 1999, the RO received from the Veteran's representative correspondence asserting that the Veteran's unemployability actually began in November 1997 and requesting an earlier effective date of November 1997 for the grant of TDIU benefits.  The RO granted the request.  It is unclear what further litigation in this case addresses or what other fact the Board should focus that it has not already done, in either this decision or others.

The VCAA is not applicable to questions regarding the Board's jurisdiction or whether an appeal to the Board of an RO decision was initiated or perfected.  VCAA notice applies to the substantiation of a claim while the notice required to inform the Veteran as to how to initiate and perfect an appeal is specified in law and regulation that precedes, and is not part of, the VCAA.  

ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


